Citation Nr: 1423446	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 18, 2007, for the assignment of an increased evaluation to 40 percent for manganese poisoning of the left upper extremity.  

2.  Entitlement to an effective date earlier than December 18, 2007, for the assignment of an increased evaluation to 30 percent for manganese poisoning with mental manifestations.  

3.  Entitlement to an effective date earlier than December 18, 2007, for the assignment of an increased evaluation to 20 percent for manganese poisoning of the left lower extremity.  

4.  Entitlement to an effective date earlier than December 18, 2007, for the grant of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1970 to January 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision that assigned an increased rating to 10 percent for manganese poisoning of the left lower extremity, and a July 2008 decision that, in pertinent part, assigned increased ratings of 20 percent for manganese poisoning of the left lower extremity, 40 percent for manganese poisoning of the left upper extremity, and 30 percent for manganese poisoning with mental manifestations; each effective from December 18, 2007.  The Veteran disagreed that his notice of disagreement (NOD) to the July 2006 rating decision was not timely received and with the effective dates assigned for the service-connected disabilities.  

In March 2012, the Board found that an NOD to the July 2006 rating decision was not timely received, and remanded the remaining claims for an earlier effective date for the evaluations assigned by the RO in July 2008, to consider whether the Veteran's November 2006 letter (untimely NOD) should be construed as a claim for increase and a total rating based on individual unemployability (TDIU).  

By rating action in January 2009, the RO granted entitlement to TDIU; effective from December 18, 2007.  The Veteran and his representative were notified of this decision and did not appeal.  

In May 2013, the Board denied the claims for an effective date earlier December 18, 2007 for the service-connected disabilities, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2013 joint motion for remand (JMR), the Court vacated the May 2013 Board decision and remanded the matter for compliance with the terms of the JMR.  

At this point, the Board notes that while the Veteran did not disagree with the effective date assigned for TDIU by the January 2009 rating decision, the Court's Order to vacate the May 2013 Board decision on the grounds that the Board failed to ensure substantial compliance with its' prior (March 2012) Board remand instructions to consider whether the Veteran's November 2006 letter constituted a claim for increased ratings and TDIU, the issue of an effective date earlier than December 18, 2007 for the grant of TDIU is inextricably intertwined with the increased rating claims.  Accordingly, the Board assumes jurisdiction over this matter, and the issue of entitlement to an effective date earlier than December 18, 2007 for the grant of TDIU has been merged with the other issues on appeal.  

In light of the Board's favorable decision that the Veteran's November 2006 letter was an informal claim for increase and TDIU, the claims for an earlier effective date for the service-connected disabilities and TDIU prior to December 18, 2007 will be addressed in the REMAND portion of this decision and are remanded to the RO for additional development.  


FINDING OF FACT

The Veteran's November 27, 2006 letter to the RO was a satisfactory expression of his belief of entitlement to increased ratings and TDIU, and meets criteria for an informal claim.  


CONCLUSION OF LAW

An informal claim for increased ratings and TDIU was received in November 2006.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.159, 4.3 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable determination concerning the issue addressed in this decision, the Board finds that any deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background & Analysis

In this case, the Veteran contends that the effective date for the increased evaluations assigned for his service-connected disabilities by the RO in July 2008, should be prior to December 18, 2007, the date that the RO determined a formal claim for increase was received.  

In order to resolve the question as to the proper effective date to be assigned the Veteran's service-connected disabilities, the Board must first determine the date that a formal or informal claim was received by VA.  

Historically, the underlying disabilities involved in the current appeal represent all of the Veteran's service-connected disabilities and originate from the same in-service event or injury - manganese toxicity from his duties as a welder in service.  Service connection for psychological headaches (now characterized as mental manifestations of manganese toxicity) was granted by the RO (hearing officer) in September 1993, and a 10 percent evaluation was assigned by rating action in December 1993.  Service connection for the Veteran's left upper extremity disability was granted by the Board in June 2000, and a noncompensable rating was assigned by the RO in May 2001.  The Veteran did not appeal these decisions and there was no pending claim for increase subsequent to the establishment of service connection for these disabilities.  

Service connection for the left leg disability was granted by the RO in November 2005, and a 10 percent evaluation was assigned by rating action in July 2006.  The Veteran and his representative were notified of this decision and advised that he had one year from the date of notification of the rating decision to appeal.  

In a letter received in November 2006, the Veteran indicated that he disagreed with the "percentage of disability granted" and asserted that VA had found him to be 100 percent disabled for pension purposes for the same disabilities.  The Veteran stated that he should be rated 100 percent "due to the fact that his disabilities are service-connected."  

By letter dated in November 2006, the RO notified the Veteran that his November 2006 letter did not identify the issue(s) or the rating decision that he disagreed with, and could not be accepted as a valid NOD.  The Veteran was advised of the criteria for a valid NOD and was requested to provide written clarification of the issue(s) and the rating decision(s) that he disagreed with.  He was also advised that the information must be received within one year from the date of notification of the rating decision that he was appealing.  

In a letter received in November 2007, the Veteran made essentially the same argument, asserting that he was rated 100 percent disabled for VA pension purposes for the same disabilities since 1994, and that they were derived from the same injury - manganese toxicity.  Therefore, he believed that his service-connected disabilities should now be rated 100 percent disabling.  The Veteran also stated that he disagreed with the August 2006 rating decision that he was only 10 percent disabled.  

In December 2007, the RO notified the Veteran that his November 2007 NOD was not received within one year from the date of notification of the August 2006 rating decision and therefore, was not timely.  In a letter received on December 18, 2007, the Veteran disagreed with the RO's determination that his NOD was not timely received and subsequently perfected an appeal for this issue.  In another statement, received on December 18, 2007, the Veteran asserted claims of service connection for additional disabilities, including memory loss, muscle weakness and spasms due to manganese toxicity and an increased rating for his service-connected left arm disability.  

By rating action in July 2008, the RO granted increased ratings to 20 percent for manganese poisoning of the left lower extremity, 40 percent for manganese poisoning of the left upper extremity, and 30 percent for manganese poisoning with mental manifestations; each effective from December 18, 2007.  The Veteran subsequently perfected an appeal as to the effective dates assigned for these disabilities.  

In January 2009, the RO granted entitlement to TDIU; effective from December 18, 2007.  

In March 2012, the Board found that the Veteran's November 2007 NOD was not timely filed, and remanded the claims for an effective date earlier than December 18, 2007, for the evaluations assigned.  The Veteran did not appeal the March 2012 Board decision, and the matter of the timeliness of his November 2006 NOD is final.  Thus, the question to be resolved in this appeal is whether the November 2006 letter constituted a new claim for increase for his service-connected disabilities.  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, the Veteran's November 2006 letter that his service-connected disabilities should be rated 100 percent disabling was a clear expression that he was entitled to higher evaluations.  Although the letter did not include sufficient information to satisfy the more specific criteria for a valid NOD, it did provide the necessary information for an informal claim for increase.  Accordingly, the Board finds that the Veteran's November 2006 letter was an informal claim for increase for his service-connected disabilities and entitlement to TDIU.  

Having found that the Veteran's November 2006 letter was an informal claim for increase, the next question to be resolved is when was it factually ascertainable that the service-connected disabilities worsened or increased in severity to the degree necessary to warrant a higher rating under the Schedular Rating criteria.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

An exception to the general rule for increased rating claims applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

In this regard, it is not clear from the current record, whether the RO considered the severity of the Veteran's service-connected disabilities prior to December 18, 2007.  Accordingly, the Board finds that additional development should be undertaken by the RO, prior to appellate review.  


ORDER

An informal claim for increased ratings for the Veteran's service-connected disabilities was received on November 13, 2006 is granted.  


REMAND

In light of the Board's determination that a claim for increase and TDIU was received prior to December 18, 2007, additional development must be undertaken to determine the date that it was factually ascertainable that there was an increase in the Veteran's disabilities sufficient to warrant a higher evaluation for the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate action to ensure that all of the Veteran's treatment records, including any records during the one-year period prior to November 13, 2006, are obtained and associated with the claims file.  

2.  The RO should review the Veteran's treatment records to determine when it was factually ascertainable that there was an increase in any of his service-connected disabilities sufficient to warrant a higher evaluation or TDIU, from November 13, 2005 to December 18, 2007.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


